The impleaded defendants appeal from an order restoring the case to the calendar for trial on the cross complaints of defendant Buscemi against defendant Williamsburg Packing Company, Inc., and defendant Adolf Gobel, Inc. Order affirmed, without costs. The motion may be deemed to have been for the opening of a default, as well as the restoration of the ease to the calendar for trial, and the order may be construed to have opened the default as well as to have restored the case to the calendar for trial. Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur.